 1                                                               JS-6
 2

 3                                                               3/25/2020
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11 DAVID NELSON, an individual,              CASE NO. 5:20-cv-00351-JAK-KK
12                Plaintiff,                 ORDER GRANTING
13                                           STIPULATION OF DISMISSAL OF
           vs.                               ENTIRE ACTION WITH
14 NISSAN NORTH AMERICA, INC., a             PREJUDICE
     California) corporation,
15
                  Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
 1                                        ORDER
 2

 3        The Court has reviewed the Stipulation of Dismissal of Entire Action with
 4 Prejudice (the “Stipulation”) filed by Plaintiff DAVID NELSON (“Plaintiff”) and

 5 Defendant NISSAN NORTH AMERICA, INC. (“Defendant”) (collectively, the

 6 “Parties”).

 7

 8        IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil Procedure
 9 41(a)(1)(A)(ii), Plaintiff’s Complaint in the above-referenced action shall be and

10 hereby is dismissed with prejudice. Pursuant to the Stipulation, the Parties shall each

11 bear their own respective fees and costs.

12

13 IT IS SO ORDERED.

14

15 Dated: March 25, 2020            _________________________________
                                         John A. Kronstadt
16
                                         United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
